DETAILED ACTION
Response to Amendment
The amendments filed on 11/22/2021 does not put the application in condition for allowance.
Examiner withdraws all the rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-14, 17-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, line 1 discloses “a method for detecting a plurality of single-molecules in parallel”, line 6 discloses “causing a target molecule to pass through the nanopore.”, and line 8 discloses “to detect the presence of a biomolecular entity” It is unclear if the target molecule is referring to the plurality of single-molecules or another type of molecule, and it is unclear if “a biomolecular entity” is the same or different from the single-molecule or target molecule.
The limitation of “using at least one of the electrodes” in line 7 is unclear since the limitation refers to one or more electrodes, and “an electrode” in line 4 is referring to only one electrode.
Regarding Claim 26, the limitation of “the circuit” is unclear if it is referring to “a circuit” in claim 26 or “a circuit” in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-14, and 17-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (Adv. Mater. 2006, 18, 3149–3153) in view of Gierhart (The 14th International Conference on Solid-State Sensors, Actuators and Microsystems, Lyon, France, June 10-14, 2007)
Regarding Claim 10, Kim et al. teaches a method for detecting a plurality of single-molecules in parallel using a circuit [detection of DNA molecule under a applied bias, page 3149, middle right of page] comprising a plurality of measurement channels [Fig. 4, top right of page, page 3151], wherein each measurement channel comprises a membrane having a nanopore [Fig. 4, top right of page, page 3151] located between first and second electrolyte reservoirs [page 3152, bottom left of page, and top right/middle of page], comprising: causing a target molecule to pass through the nanopore and measuring a current through the nanopore and using at least one of the electrodes to detect the presence of a biomolecular entity [page 3152, bottom left of page, and top right/middle of page]

Gierhart et al. taches a nanopore DNA sequencing device comprising a low noise preamplifier with an electrode on a surface used to measure current through the nanopore [Fig. 1, page 400], used to provide high speed DNA sequencing that combines high sensitivity and high-speed single molecule selectivity [page 399, bottom right of page]. 
Since Kim et al. is concerned about the detection of DNA through nanopores, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the low noise preamplifier with an electrode on a surface of Gierhart et al. into the nanopore array of Kim et al. in order to provide high speed DNA sequencing that combines high sensitivity and high-speed single molecule selectivity [page 399, bottom right of page]. 
Regarding Claim 13, within the combination above, modified Kim et al. wherein the first electrolyte reservoir in each measurement channel is physically and electrically isolated from further first electrolyte reservoirs in other channels and wherein the second electrolyte reservoir in each channel is physically and electrically isolated from further second electrolyte reservoirs in other measurement channels [Kim: page 3151, Fig. 4, top right of page, and Gierhart: Fig. 1, page 400]
Regarding Claim 14, within the combination above, modified Kim et al. teaches wherein the electrode comprises gold [Gierhart: Abstract]
Regarding Claim 17, within the combination above, modified Kim et al. teaches wherein the first and second electrolyte reservoirs are located on opposite sides of the preamplifier [Kim: Fig. 4, page 3151, top right of page, and Gierhart: Fig. 1, page 400]
Regarding Claim 18, within the combination above, modified Kim et al. teaches wherein the nanopore comprises a solid state nanopore [Fig. 1, page 3150, middle left of page]
Regarding Claim 19, within the combination above, modified Kim et al. teaches wherein the nanopore comprises a biological nanopore [The combination provides DNA through the pores, reading on the limitation of biological nanopore]
Regarding Claim 20, within the combination above, modified Kim et al. teaches wherein the electrode is in direct contact with one of the first or second electrolyte reservoirs [Gierhart: Fig. 1, page 400]
Regarding Claim 21, within the combination above, modified Kim et al. teaches wherein the nanopore has a diameter of 2-20 nm overlapping the claimed diameter of between 1nm to 10 nm [page 3149, middle right of page].
Regarding Claim 22, within the combination above, modified Kim et al. teaches wherein the preamplifier is located in one of the first electrolyte reservoir or the second electrolyte reservoir [See rejection of claim 10]
Regarding Claim 23, within the combination above, modified Kim et al. teaches wherein the target molecule is a Deoxyribonucleic acid molecule [page 3149, middle right of page]
Regarding Claim 24, within the combination above, modified Kim et al. teaches further comprising: generating a voltage gradient between the first and the second electrolyte reservoirs, each measurement channel causing any target molecules in each measurement channel to pass through the nanopore from the first electrolyte reservoir to the second electrolyte reservoir [Kim: page 3149, middle right of page]
Regarding Claim 25, within the combination above, modified Kim et al. teaches wherein the measured current is an ionic current [page 3149, middle right of page, Fig. 5, page 3152]
Regarding Claim 26, within the combination above, modified Kim et al. teaches wherein a single one of the measurement channels includes a circuit, and wherein the circuit is connected to a single one of the nanopores [See rejection of claim 10]
Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (Adv. Mater. 2006, 18, 3149–3153) in view of Gierhart (The 14th International Conference on Solid-State Sensors, Actuators and Microsystems, Lyon, France, June 10-14, 2007) as applied above in claim 10, Harrison (IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 38, NO. 6, JUNE 2003)
Regarding Claim 12, within the combination above, modified Kim et al. is silent on wherein the preamplifier comprises a low-noise multi-channel CMOS preamplifier.
Harrison et al. teaches the use of an multichannel CMOS preamplifier for biological applications [page 964, bottom right of page].
Since modified Kim et al. teaches the use of a CMOS preamplifier for a biological application, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the CMOS of modified Kim et al. with the CMOS design of Harrison et al. in order to provide an CMOS amplifier that can amplify low-frequency signals down to the millihertz range while rejecting large dc offsets [Abstract, page 958].
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12-14, and 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726